UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------------X
MICHELE VALVO,                                                            1:19-cv-08341 (JPO)

                          Plaintiff,                                      DECLARATION OF
                                                                          MICHAEL J. DEL PIANO IN
        - against -                                                       SUPPORT OF DEFENDANT
                                                                          UFT’S MOTION TO
THE DEPARTMENT OF EDUCATION OF THE                                        DISMISS THE COMPLAINT
CITY OF NEW YORK, and THE UNITED
FEDERATION OF TEACHERS,

                           Defendants.
----------------------------------------------------------------------X

        MICHAEL J. DEL PIANO, pursuant to 28 U.S.C. § 1746, declares under the penalty of

perjury that the following is true and correct:

        1.        I am an attorney admitted to practice law before the courts of the State of New York

and this Court.

        2.        I am of counsel to Robert T. Reilly, attorney for defendant United Federation of

Teachers (“UFT”). I am familiar with the facts of this matter based upon my review of the file

and conversations with representatives of the UFT.

        3.        I submit this declaration in support of the UFT’s motion to dismiss the Amended

Complaint by Plaintiff Michele Valvo (“Plaintiff”) under Fed. R. Civ. Pro. Rules 12(b)(1) and (6).

        4.        UFT is an unincorporated association existing pursuant to the N.Y. General

Associations Law.

        5.        UFT is also is also an employee organization pursuant to the New York Public

Employees’ Fair Employment Act, N.Y. Civ. Serv. Law §§ 200, et seq. (“Taylor Law”) and is the

exclusive bargaining representative for, among other positions, all paraprofessionals employed by
the Board of Education of the City School District of the City of New York, also known as the

New York City Department of Education (“DOE”).

       6.      UFT has approximately 183,000 in-service and retired members.

       7.      A true and accurate copy of the Complaint (Dkt. No. 1) is attached hereto as Exhibit

“A”. A true and accurate copy of the Amended Complaint (Dkt. No. 17) is attached hereto as

Exhibit “B”.

       8.      UFT and the Department were parties to a collective bargaining agreement

(“CBA”) covering paraprofessionals from November 1, 2009 through November 20, 2018. A copy

of the CBA is attached as Exhibit “C”.

       9.      A true and accurate copy of the letter from Paul Proscia to Plaintiff regarding her

termination, dated February 9, 2018, is attached as Exhibit “D”.

       10.     A true and accurate copy of Plaintiff’s Step 1 grievance, dated February 14, 2018,

is attached as Exhibit “E”.

       11.     A true and accurate copy of the letter from Paul Proscia to Plaintiff denying the

Step 1 Grievance, dated February 28, 2018, is attached as Exhibit “F”.

       12.     A true and accurate copy of Plaintiff’s Step 2 grievance demand, dated March 1,

2018, is attached as Exhibit “G”.

       13.     A true and accurate copy of the Step 2 grievance decision, signed approved by DOE

Chancellor Richard A. Carranza on April 26, 2018, is attached as Exhibit “H”.

       14.     A true and accurate copy of the letter from Ellen Gallin Procida, Director, UFT

Grievance Department, to Plaintiff, dated October 12, 2018, is attached as Exhibit “I”.

       15.     A true and accurate copy of the letter from Ellen Gallin Procida, Director, UFT

Grievance Department, to Plaintiff, dated December 5, 2018, is attached as Exhibit “J”.




                                                2
       16.     A true and accurate copy of the letter from LeRoy Barr, Director of Staff, UFT,

dated April 18, 2019, is attached as Exhibit K”.

       WHEREFORE, based upon the foregoing, and for the reasons stated in the accompanying

Memorandum of Law in Support of Defendant UFT’s Motion to Dismiss the Amended Complaint,

I respectfully request that the Court dismiss the Amended Complaint as against the UFT in its

entirety, and for such other and further relief the Court deems just and proper.

Dated: New York, New York
       April 30, 2020




                                              By:      /s/ Michael J. Del Piano
                                                       Michael J. Del Piano




                                                   3
